439 S.E.2d 145 (1993)
335 N.C. 555
GOLDEN RULE INSURANCE COMPANY, an Illinois Corporation
v.
James E. LONG, Individually and as Commissioner of Insurance for the State of North Carolina.
No. 443P93.
Supreme Court of North Carolina.
December 2, 1993.
Robert J. Burford, Curtis J. Dickinson, for plaintiff.
Isham B. Hudson, Sr. Deputy Atty. Gen., James E. Long, Com'r. of Insurance, George *146 R. Ragsdale, Kristin K. Eldridge, Ann W. Spragens, General Counsel, for defendant.
Prior report: 113 N.C.App. 187, 439 S.E.2d 599.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 2nd day of December 1993."
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 1993."